DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference numerals "304" and "305" do not appear within Figure 3, as suggested by the disclosure in paragraph [0037], line 6. 


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
   The sectional reference designations "A-A" and "B-B", as shown in Figure 4A do not appear within the written description.
   Reference numeral "752", as shown in Figures 7A-D, does appear within the written specification. 
   Reference numeral "780", as shown in Figure 7A, does appear within the written specification.
Reference to exit port "758", as shown in Figures 7A-D, does appear within the written specification.


 The drawings are objected to because of the following: 
   Figures 4A:  Sectional designation should be noted with Arabic or Roman numerals.  See 37 C.F.R. 1.84(h)(3).


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “758” has been used to designate both a "sheath flow inlet cavity" (left lower side) in Figure 7A and an "exit port" (upper right) in Figures 7A-D.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
     Providing at least one sample injection pump configured to connect to the sample injection inlet, as recited in claims 7 and 18.
      Providing at least two sheath pumps configured to connect to the two sheath flow inlet ports, as recited in claims 8 and 19.
  
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
   Paragraph [0005], line 10:  Reference numeral "(434)" should be deleted as numerals don't typically appear within the Summary of the Invention section of the specification and a specific figure is not being referenced.
   Paragraph [0019], line 1:  A space should be inserted between the period and the figure numeral. 
   Paragraphs [0020-0022]:  Applicant should consider deletion of these paragraphs as they appear to be duplicates of paragraphs [0003-0005] previously presented. 
    Paragraph [0022], line 10:  Reference numeral "(434)" should be deleted as this paragraph does not appear to be referencing a specific figure and none of the other structure is being expressly identified.
    Paragraph [0033], line 5:  The phrase "to equilibrate" should be corrected to read -- equilibrates --.
   Paragraph [0035], line 3:  The terms "Nickel" and "Copper" should be corrected to read -- nickel -- and -- copper --, respectively, as these two terms are not proper nouns.
   Paragraph [0046], line 14:  The phase --  as shown in FIG. 7C, -- or similar should be inserted after the term "embodiment" because this figure highlights this structure of the sheath flow outlet ports.

Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
   Re claim 1, claim lines 2 and 7:  A -- colon -- should be inserted after the term "comprising".
   Re claim 1, claim line 4:  The "comma" should be replaced with a
-- semicolon --; and the conjunction -- and -- should be inserted at the end of the clause as the "top plate" has two elements, a sample injection inlet port and a sample injection outlet port.
	   Re claim 1, claim line 14:  The conjunction -- and -- should be inserted at the end of the clause as the "spacer" has three elements, a separation channel cavity, a sample injection inlet cavity, and a sample injection outlet cavity.
	   Re claim 7, claim line 1:  A -- colon -- should be inserted after the term "comprising".
   Re claim 8, claim line 1:  A -- colon -- should be inserted after the term "comprising".
   Re claim 9, claim line 2:  A -- colon -- should be inserted after the term "comprising".
   Re claim 9, claim line 4:  The "comma" should be replaced with a
-- semicolon --.
   Re claim 12, claim line 12:  A -- colon -- should be inserted after the term "comprises".
   Re claim 12, claim line 18:  The conjunction -- and -- should be inserted at the end of the clause as the "spacer" has three elements, a separation channel cavity, a sample injection inlet cavity, and a sample injection outlet cavity.
   Re claim 14, claim line 2:  A -- colon -- should be inserted after the term "comprising".
   Re claim 16, claim line 1:  A -- colon -- should be inserted after the term "comprising".
   Re claim 17, claim line 1:  A -- colon -- should be inserted after the term "comprising".
   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 1, claim 12:  It is not clear how the term "substantially beneath" is meant to be interpreted.  Does the term "substantially" reference the location of the sample injection inlet cavity with respect to the sample injection inlet port; or the amount of cavity that is located beneath the port.  How much does the term "substantially" represent?
NOTE:  For purposes of art, the Examiner is interpreting "substantially beneath" to mean underneath or beneath.
   Re claim 1, claim 16:  It is not clear how the term "substantially beneath" is meant to be interpreted.  Does the term "substantially" reference the location of the sample injection outlet cavity with respect to the sample injection outlet port; or the amount of cavity that is located beneath the port.  How much does the term "substantially" represent?
NOTE:  For purposes of art, the Examiner is interpreting "substantially beneath" to mean underneath or beneath.
   Re claim 10, claim line 1:  The phrase "the top manifold" lacks antecedent basis.
   Re claim 11, claim line 1:  The phrase "the top manifold" lacks antecedent basis.
   Re claim 12, claim 16:  It is not clear how the term "substantially beneath" is meant to be interpreted.  Does the term "substantially" reference the location of the sample injection inlet cavity with respect to the sample injection inlet port; or the amount of cavity that is located beneath the port.  How much does the term "substantially" represent?
NOTE:  For purposes of art, the Examiner is interpreting "substantially beneath" to mean underneath or beneath.
   Re claim 12, claim 20:  It is not clear how the term "substantially beneath" is meant to be interpreted.  Does the term "substantially" reference the location of the sample injection outlet cavity with respect to the sample injection outlet port; or the amount of cavity that is located beneath the port.  How much does the term "substantially" represent?
NOTE:  For purposes of art, the Examiner is interpreting "substantially beneath" to mean underneath or beneath.
Re claim 20, claim 16:  It is not clear how the term "substantially beneath" is meant to be interpreted.  Does the term "substantially" reference the location of the sample injection inlet cavity with respect to the sample injection inlet port; or the amount of cavity that is located beneath the port.  How much does the term "substantially" represent?
NOTE:  For purposes of art, the Examiner is interpreting "substantially beneath" to mean underneath or beneath.
   Re claim 20, claim 22:  It is not clear how the term "substantially beneath" is meant to be interpreted.  Does the term "substantially" reference the location of the sample injection outlet cavity with respect to the sample injection outlet port; or the amount of cavity that is located beneath the port.  How much does the term "substantially" represent?
NOTE:  For purposes of art, the Examiner is interpreting "substantially beneath" to mean underneath or beneath.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 1-20 because the prior art of record fails to teach and/or make obvious the following limitations:
      Claims 1-11:  Providing a field flow fractionation unit comprising: a sample injection inlet cavity is adjacent to a first sidewall of the separation channel cavity and the sample injection outlet cavity is adjacent to a second sidewall of the separation channel cavity, and wherein the first sidewall is opposite across a width of the separation channel cavity from the second sidewall, such that the injection inlet path and the injection outlet path are configured to define an injection channel that is essentially perpendicular to the length of the separation channel and that spans the width of the separation channel cavity in combination with all of the remaining limitations of the claim.
      Claims 12-19:  Providing a method comprising: utilizing a field flow fractionation unit comprising a sample injection inlet cavity is adjacent to a first sidewall of the separation channel cavity and the sample injection outlet cavity is adjacent to a second sidewall of the separation channel cavity, and wherein the first sidewall is opposite across a width of the separation channel cavity from the second sidewall, such that the injection inlet path and the injection outlet path are configured to define an injection channel that is essentially perpendicular to the length of the separation channel and that spans the width of the separation channel cavity, thereby forming a line of the liquid borne sample along the injection channel; and allowing particles within the line of the liquid borne sample to relax to at least one accumulation wall in a region of the injection channel under the influence of an applied cross field in combination with all of the remaining limitations of the claim.
      Claim 20:  Providing a method comprising: forming a field flow fractionation unit comprising a sample injection inlet cavity that is adjacent to a first sidewall of the separation channel cavity and the sample injection outlet cavity is adjacent to a second sidewall of the separation channel! cavity, and wherein the first sidewall is opposite across a width of the separation channel cavity from the second sidewall, such that the injection inlet path and the injection outlet path are configured to define an injection channel that is essentially perpendicular to the length of the separation channel and that spans the width of the separation channel cavity in combination with all of the remaining limitations of the claim.

	The closest prior art (Wyatt) discloses a field flow fractionation unit (Abstract) comprising: a top plate comprising a sample injection inlet port configured to allow a liquid borne sample to be injected into a separation channel, a sample injection outlet port configured to allow liquid contained within the separation channel to be withdrawn (Paras. [0031] through (0040), The top assembly structure 7 usually contains three holes, called ports, that pass through the top plate 8...a sample port 10, downstream of the inlet port, into which an aliquot of the sample to be separated is introduced to the channel and focused thereunder...longitudinal flow parallel to the membrane and leaving the channel with the fractionated sample through the exit port 11; see Fig. 1 at sample inlet port 10 and outlet port 11 in top assembly 7; Para. {0002}, ...liquid sample aliquots...); and a spacer comprising a separation channel cavity defining at least a portion of the separation channel, wherein the separation channel is defined by a surface of the top plate, sidewalls of the spacer, and a surface of a membrane (Paras. [0031] through [0040], ...3) a spacer 5 of thickness from about 75 mu m to 800 mu m into which has been cut a cavity 6...the total flow that passes through the membrane 4; see Fig. 1 at spacer 5 and separation channel 6 defined by sidewalls of spacer 5, surface of top plate 8/top assembly 7, and membrane 4), a sample injection inlet cavity configured to be in fluid contact with the separation channel and located substantially beneath the sample injection inlet port, wherein the sample injection inlet cavity is configured to act as an injection inlet path (Paras. [0031] through {0040}; see Fig. 1 at sample-injection inlet cavity in top plate 8 below inlet port 10), a sample injection outlet cavity configured to be in fluid contact with the separation channel and located substantially beneath the sample injection outlet port, wherein the sample injection outlet cavity is configured to act as an injection outlet path (Paras. [0031] through [0040]; see Fig. 1 at sample injection outlet cavity in top plate 8 below outlet port 11). 

However, Wyatt fails to fairly teach or suggest, either alone or in combination with the art, wherein the sample injection inlet cavity is adjacent to a first sidewall of the separation channel cavity and the sample injection outlet cavity is adjacent to a second sidewall of the separation channel cavity, and wherein the first sidewall is opposite across a width of the separation channel cavity from the second sidewall, such that the injection inlet path and the injection outlet path are configured to define an injection channel that is essentially perpendicular to the length of the separation channel and that spans the width of the separation channel cavity.

Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various field flow fractionation devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856